DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 recite computer program product.  Specification paragraph 0043 cites compute program product may be computer-readable data carrier.  Examiner interprets this feature and not explicitly stating claims do not read on a signal, as the claims being a signal claim.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8, 10-12, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Linguraru et al (11,042,989)
Regarding claims 1, 14 and 15 Linguraru discloses, 
 	Generating a first segmentation of the image data by a provided trained algorithm trained to segment at least objects of a type of the target object into the image data (note fig. 4 block 470 and col. 9 lines 21-25, segmentation includes training stage); 
 	Providing a statistical shape (note fig. 4, block 418, partitioned shape model and col. 15 lines 30-35, cites active shape model performed) and appearance model (note fig. 4, block 415 appearance model) trained on objects of the type of the target object (note fig. 4, block 400, training stage and col. 9 lines 30-40, deep learning target object) ; 
 	determining at least one interference region, in which the image data is impaired by at least one image artifact, based on differences between the image data and the statistical shape and appearance model (note col. 14 lines 49-55, shape model and appearance model guides guide deformation,)  and 
 	generating a final segmentation by adjusting the statistical shape and appearance model to the target object outside the at least one interference region and using the first segmentation in the at least one interference region (note col. 14 lines 11-22, multi sequence deep learning features steered segmentation performed, follows iterative approach updating taking place based on intensity information, appearance model).

Regarding claim 2 Linguraru discloses,
 	Wherein the statistical shape and appearance model comprises a shape model portion based on a point distribution model (note col 15 lines 1-8, cites information obtained through point distribution model based on shape), and an appearance model portion describing image values in a predefined object surrounding area (note col. 15 lines 40-46 and col. 16 lines 9-12 and 20-28, appearance features across training examples, training data)..

Regarding claim 3 Linguraru discloses,
 	Wherein the image values comprise a gray value distribution (col. 16 lines 10-25, gray level features are extracted based on test image for appearance dictionary)

Regarding claim 8 Linguraru discloses,
 	Wherein, in order to determine the at least one interference region, a cross-correlation is evaluated between image values of the image data and image values described by the statistical shape and appearance model (note col. 16 lines 20-30, features are extracted using correlation methods to reduce redundancy).

Regarding claim 10 Linguraru discloses, 
 	Wherein the at least one interference region is determined based on a predefined threshold value (note col. 12 lines 57- col. 13 lines 6,  deformable training shape may be decomposed into G partitioned shapes with each partition consisting of landmarks. In order to ensure that a certain partition did not contain only the "unstable" landmarks, the average landmark weight of each partition was also calculated. If the average weight of a partition was below a certain threshold).

Regarding claim 11 Linguraru discloses,
 	Wherein the at least one interference region is determined for image values, an image value difference, or a correlation between the image data and the statistical shape and appearance model (note fig. 4, block 460, 410, 415, 418, 456 and 458, factors of shape deformation 460, interpret as interference region is based on, an image 410, similarity image 458 or correlation (image value difference), shape model 418 (statistical shape) and appearance mode (415)

Regarding claim 12 Linguraru discloses,
 	Wherein the threshold value is stipulated as a multiple of a variance of a noise level in training data used to generate the statistical shape and appearance model (note col. 17 lines 1-5, length of the boundary pattern is desirable to be maximized to mitigate the effects of noise and false positives in the pattern).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Linguraru in view of “Official Notice”.
 	Linguraru shows limitations of claim 1.   Linguraru does not shows interference region is determined automatically by a second trained algorithm trained based on training data affected by artifacts to identify corresponding interference regions in image data.  However, showing interference region is determined automatically by a second trained algorithm trained based on training data affected by artifacts to identify corresponding interference regions in image data is well-known in the art, and the fact that the limitation is well-know, the examiner takes “Official Notice”.  Providing a second trained algorithm trained based on training data affected by artifacts to identify corresponding interference regions in image data reduces artifacts and more accurate results.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to the interference region is determined automatically by a second trained algorithm trained based on training data affected by artifacts to identify corresponding interference regions in image data in Linguraru as such that the quality will be better.

Allowable Subject Matter
Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter for dependent claim 4.  Prior art could not be found for the features generating a preliminary second segmentation of the image data by adjusting the statistical shape and appearance model by the shape model portion to a shape of the target object determined by the first segmentation.  This feature in combination with the other features could not be found in the prior art.  Claims 5-7 depend on claim 4.  Therefore are also objected.

Regarding claim 9,
Prior art could not be found for the features wherein the cross-correlation is used in a standardized form according to: wherein: p indicates a value of a standardized cross-correlation, K is a value of a non-standardized cross-correlation, X(ti) and Xti are spatially-resolved image value distributions of the image data, X(t2) and X2 are spatially-resolved image value distributions according to the statistical shape and appearance model, c- is a respective standard deviation, E is an expected value, and It is a respective average value.  These features in combination with other features could not be found in the prior art.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY M DESIRE whose telephone number is (571)272-7449. The examiner can normally be reached Monday-Friday 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





G.D.
January 25, 2022
/GREGORY M DESIRE/Primary Examiner, Art Unit 2664